Citation Nr: 0605993	
Decision Date: 03/02/06    Archive Date: 03/14/06

DOCKET NO.  05-29 724	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Muskogee, Oklahoma


THE ISSUES

1.  Entitlement to an increased rating for internal 
derangement of the right knee, postoperative, currently 
evaluated as 20 percent disabling.

2.  Entitlement to an initial rating in excess of 10 percent 
for osteoarthropathy of the right knee.

3.  Entitlement to an initial rating in excess of 10 percent 
for tinnitus.

4.  Entitlement to an initial compensable rating for 
bilateral hearing loss.

5.  Entitlement to service connection for post-traumatic 
stress disorder.

6.  Entitlement to service connection for a right hip 
disability as secondary to service-connected disability of 
the right knee.

7.  Entitlement to service connection for a right foot 
disability as secondary to service-connected disability of 
the right knee.

8.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for a 
back disability as secondary to service-connected disability 
of the right knee.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

David A. Brenningmeyer, Counsel


INTRODUCTION

The veteran served on active duty from November 1969 to 
September 1971.

This matter comes to the Board of Veterans' Appeals (BVA or 
Board) on appeal from a May 2004 decision by the RO.

For the reasons set forth below, this appeal is being 
REMANDED for additional development.  VA will notify the 
veteran if further action is required on his part.


REMAND

On a VA Form 9 (Appeal to Board of Veterans' Appeals), dated 
in November 2005-before his appeal was certified to the 
Board-the veteran checked a box indicating that he wanted 
"a BVA hearing at a local VA office before a member, or 
members, of the BVA."  Because he has not yet been afforded 
an opportunity for such a hearing, a remand is required.  
38 C.F.R. §§ 19.9, 20.700(a), 20.703 (2005).

Accordingly, this case is REMANDED for the following action:

The veteran should be scheduled for a 
hearing at the RO before a Veterans Law 
Judge of the Board.

After the veteran and his representative have been given an 
opportunity to appear at a Board hearing, the claims file 
should be returned to the Board for further appellate review.  
No action is required by the veteran until he receives 
further notice, but he may furnish additional evidence and 
argument while the case is in remand status.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999); Booth v. Brown, 8 Vet. App. 
109 (1995); Quarles v. Derwinski, 3 Vet. App. 129, 141 
(1992).  The purpose of this remand is to comply with 
governing adjudicative procedures.  The Board intimates no 
opinion, either legal or factual, as to the ultimate 
disposition of this appeal.

This matter must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims 
(Court) for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of this appeal.  
38 C.F.R. § 20.1100(b) (2005).
 
 
 
 


